Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al (US Pub No. 2017/0293320 A1 and SHINDO hereinafter) in view of Arisaka et al (US Pub No. 2008/0037205 A1 and Arisaka hereinafter)
Regarding Claim 1, SHINDO discloses (figs. 1-9B) an electronic device, comprising: 
a housing (10) configured to releasably mount a tablet computing device thereto; and 
a base (20) hingedly (30) coupled to the housing, the base comprises a keyboard (210) configured to interface with the tablet computing device, the base also comprises a top on which the keyboard is located (fig.1), a bottom opposite the top, the bottom having a bottom surface that is flat and a curved surface adjacent a perimeter of the base, the curved surface extends between the flat bottom surface and the top.


    PNG
    media_image1.png
    647
    799
    media_image1.png
    Greyscale

SHINDO does not explicitly disclose the base further comprises: footpads fixedly disposed on the curved surface.
However, Arisaka teaches the base further comprises: footpads (42) fixedly (firmly attached) disposed on the curved surface.


    PNG
    media_image2.png
    653
    723
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine footpads fixedly disposed on the curved surface of Arisaka to the electronic device of SHINDO in order to provide more stability and increase friction when tablet attached to the keyboard.




Regarding Claim 2, SHINDO/ Arisaka discloses the electronic device of claim 1. SHINDO further discloses (figs. 1-9B) wherein the footpads are entirely located on the curved surface and not on the flat bottom surface.

    PNG
    media_image3.png
    528
    746
    media_image3.png
    Greyscale

Regarding Claim 4, SHINDO/ Arisaka discloses the electronic device of claim 1. SHINDO further discloses (figs. 1-9B) wherein the footpads are sloped.

    PNG
    media_image4.png
    512
    659
    media_image4.png
    Greyscale

Regarding Claim 5, SHINDO/ Arisaka discloses the electronic device of claim 1. SHINDO further discloses (figs. 1-9B) wherein a hinge (30) is mounted to the housing and the base, and the hinge has a first degree of freedom configured to swivel the housing relative to the base, and a second degree of freedom configured to fold the housing relative to the base ([0023]).
Regarding Claim 12, SHINDO/ Arisaka discloses the electronic device of claim 1. SHINDO further discloses (figs. 1-9B) wherein the base further comprises a touchpad configured to interface with the tablet computing device ([0044]).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view Arisaka et al and further in view of Chen et al (US Pub No. 2010/0027217 A1 and Chen hereinafter)
Regarding Claim 3, SHINDO/ Arisaka discloses the electronic device of claim 1.  SHINDO/ Arisaka does not explicitly disclose wherein the footpads are located within 8 mm of the perimeter. However, Chen teaches (figs. 1-4) wherein the footpads (44) are located within 8 mm of the perimeter (within the perimeter of base 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the location of footpads of Chen to the electronic device of SHINDO/ Arisaka in order to keep the support leg securely connected to the bottom surface of the base.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Arisaka et al and further in view of Probst et al (US Pub No. 2012/0106078 A1 and Probst hereinafter)
Regarding Claim 6, SHINDO/ Arisaka discloses the electronic device of claim 5.  SHINDO further teaches wherein the hinge comprises a housing mount (30) having a housing mount width (width of 40), the housing has a housing width (width of 10).

However, Probst teaches (fig. 6) the housing mount (width of 56) width is in a range of about 42% to about 60% of the housing width (housing of 10), or about 43% to about 50% of the housing width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range of housing width of Probst to the electronic device of SHINDO/ Arisaka in order to improving/maximizing stability and reducing/minimizing tipping and to enhance keyboard visibility and increase user comfort when using the keyboard.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding Claim 7, SHINDO/ Arisaka discloses the electronic device of claim 5.  SHINDO further teaches wherein the hinge comprises a base mount having a base mount width (width of 40), the base has a base width (width of 20).
 about 20% to about 35% of the base width, or about 28% to about 33% of the base width.
 However, Probst teaches (fig.8) the base mount width  (bottom part of hinge attached to the base) is in a range of about 20% to about 35% of the base width, or about 28% to about 33% of the base width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range of base width of Probst to the electronic device of SHINDO/ Arisaka in order to improving/maximizing stability and reducing/minimizing tipping and to enhance keyboard visibility and increase user comfort when using the keyboard.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Arisaka et al and further in view of Yang et al (US Pub No. 2013/0050916 A1 and Yang hereinafter)
Regarding Claim 8, SHINDO/ Arisaka discloses the electronic device of claim 5. SHINDO/ Arisaka does not explicitly disclose wherein the housing and the base are injected molded, each of the housing and the base comprises copper nuts to which the hinge is mounted, and the copper nuts are mounted in the housing and the base during the injected molding process. However, Yang teaches (figs. 1-5C) wherein the housing (110) and the base (120) are injected molded, each of the housing and the base comprises copper nuts (123) to which the hinge (130) is mounted, and the copper nuts are mounted in the housing and the base during the injected molding process ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cooper nuts mounted in the housing and the base during the injected molding process of Yang to the electronic device of SHINDO/ Arisaka in order to provide screw copper particles as fasteners thermo-melting so as to be fixed on the housing.






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Arisaka et al and further of DeBlois et al (US Pub No. 2018/0062302 A1 and DeBlois hereinafter)
Regarding Claim 9, SHINDO/Arisaka discloses the electronic device of claim 1. SHINDO/Arisaka does not explicitly disclose further comprising a power cable comprising a male unidirectional connector on a first end, and a second end comprising a head having a male dual-directional connector and a female dual-directional connector. However, DeBlois teaches (7A-C) a power cable (38) comprising a male unidirectional connector on a first end, and a second end comprising a head having a male dual-directional connector (50) and a female dual-directional connector (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a power cable of DeBlois to the electronic device of SHINDO/Arisaka in order to provide a power strip that is configurable to allow different size plugs to fit in adjacent receptacles.





Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Arisaka et al and further of Ligtenberg et al (US Pub No. 2015/0370339 A1 and Ligtenberg hereinafter)
Regarding Claim 10, SHINDO/Arisaka discloses the electronic device of claim 1. SHINDO/Arisaka does not explicitly disclose wherein the base comprises keyholes through which respective keys on the keyboard protrude, the base comprises an interior surface that is visible to a user through the keyholes, the keys have a key color, and the interior surface has an interior surface color with a light reflectance value (LRV) in a range of about 50% to about 80%. However, Ligtenberg teaches (figs. 1-7) wherein the base (106) comprises keyholes through which respective keys on the keyboard protrude, the base comprises an interior surface that is visible to a user through the keyholes, the keys have a key color, and the interior surface has an interior surface color with a light reflectance value (LRV) in a range of about 50% to about 80% ([0081] and [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a range of the interior surface has an interior surface color with a light reflectance value (LRV) of Ligtenberg to the electronic device of SHINDO/Arisaka in order to provide to have one or more light reflectance properties that match or are similar to the material of the enclosure of the device.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
Regarding Claim 11, SHINDO/Arisaka/Ligtenberg discloses the electronic device of claim 10. Ligtenberg further teaches wherein the key color comprises an LRV that is less than about 40% ([0081] and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a range of the interior surface has an interior surface color with a light reflectance value (LRV) of Ligtenberg to the electronic device of SHINDO/Arisaka in order to provide to have one or more light reflectance properties that match or are similar to the material of the enclosure of the device.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al  in view of Aoyama et al (US Pub No. 2009/0231791 A1 and Aoyama hereinafter)
Regarding Claim 13, SHINDO discloses (figs. 1-9B) an electronic device, comprising: a housing (10) configured to releasably mount a tablet computing device thereto; a base (20) movably coupled to the housing, the base comprising a keyboard (210) 
SHINDO does not explicitly disclose the hinge has having a first degree of freedom about a vertical axis of the hinge and configured to swivel the housing relative to the base, and a second degree of freedom configured to fold the housing relative to the base parallel to their respective perimeter edges.
However, Aoyama teaches (figs. 1-6)  disclose the hinge (112) has having a first degree (Z axis) of freedom about a vertical axis of the hinge and configured to swivel the housing relative to the base, and a second degree (Y axis) of freedom configured to fold the housing relative to the base parallel to their respective perimeter edges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the swivel hinge of Aoyama to the electronic device of SHINDO in order to provide a convertible notebook/tablet computer with a dual-swivel hinge which allows pivoting of the monitor in both rotational directions about the z-axis when pivoting the monitor between notebook and tablet mode.
Regarding Claim 14, SHINDO/ Aoyama discloses (figs. 1-9B) the electronic device of claim 13.  SHINDO further discloses (figs. 1-9B) wherein the base comprises a top on which the keyboard is located, a bottom opposite the top, the bottom having a bottom surface that is flat and a curved surface adjacent a perimeter of the base, the curved surface extends between the flat bottom surface and the top; and the base further 
    PNG
    media_image1.png
    647
    799
    media_image1.png
    Greyscale

Regarding Claim 15, SHINDO/ Aoyama discloses (figs. 1-9B) the electronic device of claim 14.  SHINDO further discloses (figs. 1-9B) wherein the footpads are entirely located on the curved surface and not on the flat bottom surface.

    PNG
    media_image3.png
    528
    746
    media_image3.png
    Greyscale





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view Aoyama et al and further in view of Chen et al 
Regarding Claim 16, SHINDO/ Aoyama discloses the electronic device of claim 14, where the footpads are sloped.  SHINDO/ Aoyama does not explicitly disclose wherein the footpads are located within 8 mm of the perimeter. However, Chen teaches (figs. 1-4) wherein the footpads (44) are located within 8 mm of the perimeter (within the perimeter of base 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the location of footpads of Chen to the electronic device of SHINDO/ Aoyama in order to keep the support leg securely connected to the bottom surface of the base.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Aoyama et al and further in view of Probst et al (US Pub No. 2012/0106078 A1 and Probst hereinafter)
Regarding Claim 17, SHINDO/ Aoyama discloses the electronic device of claim 13.  SHINDO further teaches (figs. 1-9B) wherein the hinge comprises a housing mount (30) having a housing mount width (width of 40), the housing has a housing width (width of 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range of housing width of Probst to the electronic device of SHINDO/ Aoyama in order to improving/maximizing stability and reducing/minimizing tipping and to enhance keyboard visibility and increase user comfort when using the keyboard.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
Regarding Claim 18, SHINDO/Aoyama discloses the electronic device of claim 13.  SHINDO further teaches (figs. 1-9B) wherein the hinge comprises a base mount having a base mount width (width of 40), the base has a base width (width of 20).
 about 20% to about 35% of the base width, or about 28% to about 33% of the base width. However, Probst teaches (fig.8) the base mount width  (bottom part of hinge attached to the base) is in a range of about 20% to about 35% of the base width, or about 28% to about 33% of the base width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the range of base width of Probst to the electronic device of SHINDO/Aoyama in order to improving/maximizing stability and reducing/minimizing tipping and to enhance keyboard visibility and increase user comfort when using the keyboard.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)






Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Aoyama et al and further of DeBlois et al (US Pub No. 2018/0062302 A1 and DeBlois hereinafter)
Regarding Claim 19, SHINDO/Aoyama discloses the electronic device of claim 13. SHINDO/Aoyama does not explicitly disclose further comprising a power cable comprising a male unidirectional connector on a first end, and a second end comprising a head having a male dual-directional connector and a female dual-directional connector. However, DeBlois teaches (7A-C) a power cable (38) comprising a male unidirectional connector on a first end, and a second end comprising a head having a male dual-directional connector (50) and a female dual-directional connector (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a power cable of DeBlois to the electronic device of SHINDO/Aoyama in order to provide a power strip that is configurable to allow different size plugs to fit in adjacent receptacles.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SHINDO et al in view of Aoyama et al and further of Ligtenberg et al (US Pub No. 2015/0370339 A1 and Ligtenberg hereinafter)
Regarding Claim 20, SHINDO/Aoyama discloses the electronic device of claim 13. SHINDO/Aoyama does not explicitly disclose wherein the base comprises key holes 
However, Ligtenberg teaches (figs. 1-7) wherein the base comprises key holes through which respective keys on the keyboard protrude, the base comprises an interior surface that is visible to a user through the key holes, the keys have a key color, the interior surface has an interior surface color with a light reflectance value (LRV) in a range of about 50% to about 80%, and the key color comprises an LRV is less than about 40% ([0081] and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a range of the interior surface has an interior surface color with a light reflectance value (LRV) of Ligtenberg to the electronic device of SHINDO/Aoyama in order to provide to have one or more light reflectance properties that match or are similar to the material of the enclosure of the device.
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841